DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-12, and 14-38 are allowed.

				Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a backing connected to the membrane; a first magnet fixedly attached to the backing of the membrane, the first magnet comprising a north pole and south pole; a shaft connected to a second magnet and a third magnet, the second magnet comprising a north pole and a south pole, and positioned on the shaft such that the north pole of the second magnet is closer to the first magnet than the south pole of the second magnet, the third magnet comprising a north pole and a south pole, and positioned on the shaft such that the south pole of the third magnet is closer to the first magnet than the north pole of the third magnet; an actuator connected to the shaft;--2--Atty Docket No.: TPSG.P0001CIP2 PTO Serial No.: 17/332,989wherein the actuator is configured to receive one or more signals to move the shaft to a first position such that the north pole of the second magnet attracts the south pole of the first magnet to open a gap between the membrane and the conjugate pad.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798